      Case 2:19-cv-02137-KHV-GEB Document 28-2 Filed 08/05/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,             )
                                            )
              Plaintiffs,                   )
                                            )       Case No. 2:19-CV-02137
v.                                          )
                                            )
KANSAS ATHLETICS, INC.,                     )
                                            )
              Defendant.                    )

          PLAINTIFF DAVID BEATY’S OBJECTIONS AND RESPONSES TO
          DEFENDANT KANSAS ATHLETICS, INC.’S FIRST REQUEST FOR
                       PRODUCTION OF DOCUMENTS

TO:    Defendant Kansas Athletics, Inc., by and through its counsel of record, Eric J.
       Aufdengarten, The University of Kansas, 245 Strong Hall, 14560 Jayhawk Blvd.,
       Lawrence, Kansas 66045.

       Pursuant to Federal Rule of Civil Procedure 34, Plaintiff David Beaty (“Plaintiff”) submits

the following Objections and Responses to Defendant Kansas Athletics, Inc.’s First Request for

Production of Documents.


                                            Respectfully submitted,

                                            /s/ Brent N. Coverdale

                                            James D. Griffin       KS # 12545
                                            Brent N. Coverdale KS # 18798
                                            Scharnhorst Ast Kennard Griffin PC
                                            1100 Walnut, Suite 1950
                                            Kansas City, MO 64106
                                            Tel: (816) 268-9419
                                            Fax: (816) 268-9409
                                            E-mail:        jgriffin@sakg.com
                                                           bcoverdale@sakg.com

                                            and

                                            Michael P. Lyons (pro hac vice)
                                            Christopher J. Simmons (pro hac vice)
                                            Stephen Higdon (pro hac vice)
                                                                                          EXHIBIT T

PLAINTIFF DAVID BEATY’S OBJECTIONS AND RESPONSES TO DEFENDANT KANSAS
ATHLETICS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS                               PAGE 1
     Case 2:19-cv-02137-KHV-GEB Document 28-2 Filed 08/05/19 Page 2 of 3




                     REQUEST FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1
Please produce your voter registration and voting records from and after November 24, 2018.

RESPONSE:
Plaintiff objects to this request as overly broad. Without waiving that objection, Plaintiff will
produce his voter registration card.


REQUEST FOR PRODUCTION NO. 2
Please produce the deed(s) for any real property owned by you during the period of November 24,
2018 to the present.

RESPONSE:
Plaintiff objects to this request to the extent that it is overly broad and vague in that “deed(s)” is
capable of multiple correct interpretations. Subject to those objections, Plaintiff will produce any
deed he holds for any real property during the period of November 24, 2018 to the present.


REQUEST FOR PRODUCTION NO. 3
Please produce every lease or rental agreement for real property leased by you and/or DB Sports,
LLC between November 24, 2018 and the present.

RESPONSE:
Plaintiff will produce responsive documents.


REQUEST FOR PRODUCTION NO. 4
Please produce every employment agreement entered by you from and after November 24, 2018.

RESPONSE:
Plaintiff has not located responsive documents following a duly diligent search.


REQUEST FOR PRODUCTION NO. 5
Please produce every contract for services entered by you and/or DB Sports, LLC from and after
November 24, 2018.

RESPONSE:
Plaintiff will produce documents sufficient to evidence contracts for services Plaintiff has entered
into.




PLAINTIFF DAVID BEATY’S OBJECTIONS AND RESPONSES TO DEFENDANT KANSAS
ATHLETICS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS                                   PAGE 3
     Case 2:19-cv-02137-KHV-GEB Document 28-2 Filed 08/05/19 Page 3 of 3




REQUEST FOR PRODUCTION NO. 6
Please produce copies of your state and federal income tax returns for 2018, including any
correspondence and documents relating to those returns filed or submitted from November 24,
2018 to the present.

RESPONSE:
Plaintiff objects to this request as overly broad, to the extent it invades Plaintiff’s privacy rights,
and to the extent it seeks documents that are not reasonably calculated to lead to the discovery of
admissible evidence in view of the fact that Plaintiff’s 2018 income predominately came from his
employment with Kansas Athletics, Inc. in Lawrence, Kansas for 11 months in 2018. Plaintiff is
withholding documents otherwise responsive to this request subject to these objections.


REQUEST FOR PRODUCTION NO. 7
Please produce title and registration documentation for all vehicles owned or leased by you and/or
DB Sports, LLC after November 24, 2018.

RESPONSE:
Plaintiff objects to this request as overly broad and not reasonably calculated to lead to the
discovery of admissible evidence. Without waiving those objections, Plaintiff will produce
documents sufficient to show the registration of his vehicle after November 24, 2018.


REQUEST FOR PRODUCTION NO. 8
Please produce proof of insurance for all vehicles owned and/or leased by you after November 24,
2018.

RESPONSE:
Plaintiff objects to this request as not reasonably calculated to lead to the discovery of admissible
evidence. Without waiving this objection, Plaintiff will produce documents sufficient to evidence
proof of insurance of his vehicles.


REQUEST FOR PRODUCTION NO. 9
Please produce all of your homeowner’s or renter’s insurance policies that insure property after
November 24, 2018.

RESPONSE:
Plaintiff objects to this request as overly broad, not reasonably calculated to lead to the discovery
of admissible evidence, and seeking information redundant of several other requests for production
pertaining to Plaintiff’s property ownership and/or rental. Without waiving these objections,
Plaintiff will produce responsive documents in his possession, custody, or control located after a
duly diligent search.




PLAINTIFF DAVID BEATY’S OBJECTIONS AND RESPONSES TO DEFENDANT KANSAS
ATHLETICS, INC.’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS                                    PAGE 4
